Slidell, C. J.
The bill of Wide & Go, for $5000, accepted by Gramer & Go., was held by BarrelU, the garnishee, for account of Bastos; and when Bel Oampo caused a notice of seizure to be served upon BarrelU, under a writ of attachment against Bastos, he may be considered, for the purposes of the present inquiry, as having attached in Bctrrelli’s hands the interest of Bastos in the hill of exchange, but nothing more. He is not to be considered as thereby acquiring such a right in the bill, as would have been acquired by one who had received it from Bastos for value and without notice. But as between Banis & Go. and Bastos., the former had a right to stop, by their injunction suit, the payment by the acceptor to Bastos, to the extent of $1300, to which amount the consideration for which the bill was given to Bastos had failed. The evidence clearly proves that Brnis & Go. got Wide & Go. to give the bill. It was drawn at the instance of Banis <& Go., and for their account, and the pcyee, Gonzalez, was the agent of Bastos. There was a clear equity in favor of Ba-nis & Go. to stop, by injunction, the payment by the acceptors to Bastos, to the amount for which the consideration had failed, and this, too, under circumstances of misrepresentation and bad faith. This view renders it unnecessary to consider the technical objections made to the irregularity of Bel Ga/mpo's attachment.
Judgment affirmed, with costs.